    8:20-cv-00193-JFB-MDN Doc # 217 Filed: 07/06/21 Page 1 of 2 - Page ID # 3302




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    ANDREA GROVE, individually and on
    behalf of similarly situated individuals; and
    CHRYSTINA WINCHELL, individually                                                    8:20CV193
    and on behalf of similarly situated
    individuals;
                                                                                 AMENDED
                             Plaintiffs,                                  CASE PROGRESSION ORDER

           vs.

    MELTECH, Inc.; H&S CLUB OMAHA,
    INC., SHANE HARRINGTON, and BRAD
    CONTRERAS,
                             Defendants.

       This matter is before the Court following a status conference held by telephone with
counsel for the parties on July 6, 2021. In accordance with the matters discussed during the status
conference,

       IT IS ORDERED that the Motion to Extend Time to Respond to Motion to Disqualify and
for Sanctions (renewed) (Filing No. 214) is granted and the case progression order is amended as
follows:

                 1)   The deadline for Defendants to file a response to Plaintiffs’ Motion to Disqualify
                      and for Sanctions (Filing No. 204) is July 26, 2021.

                 2)   The deadline for Defendants to file a response to Plaintiffs’ Motion to Certify
                      Class (Filing No. 186) is August 2, 2021.

                 3)   The deadline for moving to amend pleadings or add parties is August 2, 2021.

                 4)   The status conference scheduled for September 3, 2021, is cancelled.

                 5)   The deadline to identify expert witness and to complete expert disclosures1 for all
                      experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                      26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is October
                      1, 2021.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00193-JFB-MDN Doc # 217 Filed: 07/06/21 Page 2 of 2 - Page ID # 3303




       6)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
             the Federal Rules of Civil Procedure is November 1, 2021. Motions to compel
             written discovery under Rules 33, 34, 36, and 45 must be filed by November 15,
             2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall not
             be filed without first contacting the chambers of the undersigned magistrate judge
             on or before the motion to compel deadline to set a conference to discuss the
             parties’ dispute, and after being granted leave to do so by the Court.

       7)    The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is December 1, 2021. The maximum number of
             depositions that may be taken by the plaintiffs as a group and the defendants as a
             group is eight (8).

       8)    The planning conference before the undersigned magistrate judge to discuss case
             progression, dispositive motions, the parties’ interest in settlement, and the trial
             and pretrial conference settings is rescheduled from October 1, 2021, to
             December 10, 2021, at 1:00 p.m. CST by telephone. Counsel shall use the
             conferencing instructions assigned to this case to participate in the conference.

       9)    The deadline for filing motions to dismiss and motions for summary judgment is
             January 10, 2022.

       10) The deadline for filing motions to exclude testimony on Daubert and related
           grounds is January 10, 2022.

       11) All requests for changes of deadlines or settings established herein shall be
           directed to the undersigned magistrate judge. Such requests will not be considered
           absent a showing of due diligence in the timely progression of this case and the
           recent development of circumstances, unanticipated prior to the filing of the
           motion, which require that additional time be allowed.


    Dated this 6th day of July, 2021.
                                                  BY THE COURT:

                                                  s/Michael D. Nelson
                                                  United States Magistrate Judge
